                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   OSBORNE CONSTRUCTION COMPANY,                             CASE NO. C18-0349-JCC
10                              Plaintiff,                     MINUTE ORDER
11              v.

12   ZURICH AMERICAN INSURANCE
     COMPANY,
13
                                Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 48).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing,
19
     and this action is DISMISSED with prejudice and without an award of costs or attorney fees to
20
     either party. The Clerk is directed to CLOSE this case.
21
            DATED this 18th day of April 2019
22

23                                                             William M. McCool
                                                               Clerk of Court
24

25                                                             s/Tomas Hernandez
                                                               Deputy Clerk
26




     MINUTE ORDER
     C18-0349-JCC
     PAGE - 1
